     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 1 of 12 Page ID #:1




 1   Youssef H. Hammoud (SBN: 321934)
     L. Tegan Rodkey (SBN: 275830)
 2   PRICE LAW GROUP, APC
 3   6345 Balboa Blvd., Suite 247
     Encino, CA 91316
 4
     T: (818) 600-5596
 5   F: (818) 600-5496
 6   E : youssef@pricelawgroup.com
     E : tegan@pricelawgroup.com
 7   Attorneys for Plaintiff,
 8   Emy Franco
 9
10                      UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
13    EMY FRANCO,                               Case No.: 8:20-cv-00084
14
                 Plaintiff,                     COMPLAINT AND DEMAND FOR
15                                              JURY TRIAL FOR VIOLATIONS
16         v.                                   OF:
17
                                                1.    Telephone Consumer Protection
18   CREDIT ONE BANK, N.A.,                           Act, 47 U.S.C. § 227 et seq.;
19
                                                2.    CAL. CIV. CODE § 1788 et seq.;
                 Defendant.                           and
20                                              3.    Intrusion Upon Seclusion
21
22
23                COMPLAINT AND DEMAND FOR JURY TRIAL
24         Plaintiff Emy Franco (“Plaintiff”), by and through her attorneys, alleges the
25   following against Defendant Credit One Bank, N.A. (“Credit One” or
26
     “Defendant”):
27
28
                                              -1-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 2 of 12 Page ID #:2




 1                              INTRODUCTION
           1.    Count I of Plaintiff’s Complaint is based upon the Telephone
 2
 3   Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal
 4
     statute that broadly regulates the use of automated telephone equipment. Among
 5
 6   other things, the TCPA prohibits certain unsolicited marketing calls, restricts the
 7   use of automatic dialers or prerecorded messages, and delegates rulemaking
 8
     authority to the Federal Communications Commission (“FCC”).
 9
10         2.    Count II of Plaintiff’s Complaint is based upon Rosenthal Fair Debt
11
     Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788 et seq., which
12
13   prohibits debt collectors from engaging in abusive, deceptive and unfair practices
14
     in connection with the collection of consumer debts.
15
16         3.    Count III of Plaintiff’s Complaint is based upon the Invasion of
17   Privacy -Intrusion upon Seclusion, as derived from § 652B of the Restatement
18
     (Second) of Torts. § 652B prohibits an intentional intrusion, “physically or
19
20   otherwise, upon the solitude or seclusion of another or his private affairs or
21
     concerns… that would be highly offensive to a reasonable person.”
22
23                          JURISDICTION AND VENUE
           4.    Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28
24
25   U.S.C. 1331.
26
27
28
                                              -2-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 3 of 12 Page ID #:3




 1         5.       Jurisdiction of this court also arises under 28 U.S.C. § 1332 because
 2   (1) the matter in controversy exceeds the sum or value of $75,000.00 and (2)
 3
     Plaintiff and Defendant are citizens of different States.
 4
 5         6.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
 6
     substantial part of the events or omissions giving rise to the claim occurred in this
 7
 8   District. Because Defendant transacts business here, personal jurisdiction is
 9
     established.
10
11                                          PARTIES
           7.       Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
12
13         8.       Plaintiff is a natural person residing in California.
14
           9.       Defendant Credit One is a “debt collector” as defined by Cal. Civ.
15
16   Code § 1788.2(c).
17         10.      Defendant is attempting to collect on a “consumer debt” as defined by
18
     Cal. Civ. § 1788.2(f).
19
20         11.      At all relevant times herein, Defendant Credit One, was a company
21
     engaged, by use of mails and telephone in the business of collecting a debt from
22
23   Plaintiff which qualifies as a “debt,” as defined by Cal. Civ. Code § 1788.2(d).
24
     Defendant can be served at its headquarters located at 6801 South Cimarron Road,
25
26   Las Vegas, NV 89113.
27
28
                                                 -3-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 4 of 12 Page ID #:4




 1         12.    Defendant acted through its agents, employees, officers, members,
 2   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 3
     representatives, and insurers.
 4
 5                           FACTUAL ALLEGATIONS
 6         13.    Defendant is attempting to collect an alleged debt from Plaintiff.
 7         14.    In or around November 2018 in an attempt to collect on an alleged
 8
     consumer account, Defendant began contacting Plaintiff on her cellular phone
 9
10   number ending in 7360.
11
           15.    The calls placed by Defendant originated from over fifty (50) different
12
13   numbers.
14
           16.    On or about November 17, 2019, Plaintiff received a call on her cell
15
16   phone from (661) 276-8256; Plaintiff heard a short pause before one of Defendant’s
17   agents began to speak, indicating the use of an automated telephone dialing system.
18
           17.    During this conversation, Plaintiff spoke with a representative who
19
20   indicated that Defendant was attempting to collect a debt.
21
           18.    Plaintiff apologized because she could not make a payment and stated
22
23   that she was no longer working because she had a third baby.
24
           19.    Further, Plaintiff requested to be contacted in writing only.
25
26
27
28
                                               -4-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 5 of 12 Page ID #:5




 1          20.    Despite explaining her financial hardship and requested to be
 2   contacted in writing only, Defendant continued its assault of harassing automated
 3
     debt collection calls to Plaintiff’s cell phone.
 4
 5          21.    Again, on or about March 8, 2019, Plaintiff received a call on her cell
 6
     phone from (661) 553-3446; Plaintiff heard a short pause before one of Defendant’s
 7
 8   agents began to speak, indicating the use of an automated telephone dialing system.
 9
            22.    During this conversation, Plaintiff spoke to a representative who
10
11   indicated that Defendant was attempting to collect a debt. Defendant attempted to
12   collect a debt from Plaintiff.
13
            23.    Plaintiff again explained her financial hardship and requested to be
14
15   contacted in writing only.
16
            24.    Between November 17, 2018 and March 8, 2019, Defendant called
17
18   Plaintiff on her cellular phone approximately one-hundred and fifty (150) times
19
     after Plaintiff requested to be contacted in writing only.
20
21          25.    Defendant called Plaintiff multiple times in a single day, almost every
22   time it called Plaintiff.
23
            26.    Defendant would even call Plaintiff up to eight (8) times in a single
24
25   day.
26
            27.    Defendant’s conduct was done willfully and knowingly.
27
28
                                                -5-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 6 of 12 Page ID #:6




 1          28.   Defendant’s calls were excessive and done with the purpose of
 2   attempting to harass Plaintiff into making a payment on the account.
 3
            29.   Defendant’s use of over fifty (50) different numbers to contact
 4
 5   Plaintiff is intended to harass her.
 6
            30.   The conduct was not only willful but was done with the intention of
 7
 8   causing Plaintiff such distress, so as to induce her to pay the debt.
 9
            31.   Further, the conduct was done with such frequency so as to harass
10
11   Plaintiff.
12          32.   Plaintiff stopped working after she had her third baby and the
13
     household income was significantly decreased.
14
15          33.   Plaintiff attempted to explain her financial hardship to Defendant in
16
     an attempt to get the calls to stop, however, Defendant continued to lay siege on
17
18   Plaintiff’s cell phone with automated debt collection calls.
19
            34.   Due to Defendant’s actions, Plaintiff has suffered from immense
20
21   emotional and mental pain and anguish, including but not limited to, stress, anxiety,
22   headaches, sleepless nights and fear.
23
            35.   Prior to Defendant’s collection calls, Plaintiff never suffered from
24
25   anxiety.
26
            36.   Defendant’s actions caused Plaintiff to take over the counter pain
27
28   relievers to help with the headaches.
                                                -6-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 7 of 12 Page ID #:7




 1         37.      Defendant’s actions were malicious and oppressive and caused
 2   Plaintiff to suffer emotional and mental pain and anguish.
 3
                                           COUNT I
 4
                          (Violations of the TCPA, 47 U.S.C. § 227)
 5         38.      Plaintiff incorporates by reference all of the above paragraphs of this
 6
     Complaint as though fully stated herein.
 7
 8         39.      Defendant violated the TCPA. Defendant’s violations include, but are
 9
     not limited to the following:
10
11               a. Within four years prior to the filing of this action, on multiple
12                  occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
13
                    which states in pertinent part, “It shall be unlawful for any person
14
15                  within the United States . . . to make any call (other than a call made
16
                    for emergency purposes or made with the prior express consent of
17
18                  the called party) using any automatic telephone dialing system or an
19
                    artificial or prerecorded voice — to any telephone number assigned
20
21                  to a . . . cellular telephone service . . . or any service for which the
22                  called party is charged for the call.
23
                 b. Within four years prior to the filing of this action, on multiple
24
25                  occasions, Defendant willfully and/or knowingly contacted Plaintiff
26
                    at Plaintiff’s cellular telephone using an artificial prerecorded voice
27
28
                                                  -7-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 8 of 12 Page ID #:8




 1                 or an automatic telephone dialing system and as such, Defendants
 2                 knowing and/or willfully violated the TCPA.
 3
           40.      As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
 4
 5   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
 6
     each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
 7
 8   that Defendants knowingly and/or willfully violated the TCPA, Plaintiff is entitled
 9
     to an award of one thousand five hundred dollars ($1,500.00), for each and every
10
11   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
12                                        COUNT II
13                     (Violations of CAL. CIV. CODE § 1788 et seq.)
           41.     Plaintiff incorporates by reference all of the above paragraphs of this
14
15   Complaint as though fully stated herein.
16
           42.     Defendant violated the RFDCPA. Defendant’s violations include, but
17
18   are not limited to, the following:
19
                 c. Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
20
21                 telephone to ring repeatedly or continuously to annoy the person
22                 called;
23
                 d. Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
24
25                 attempting to collect a consumer debt without complying with the
26
                   provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of the
27
28                 United States Code (Fair Debt Collection Practices Act).
                                                -8-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 9 of 12 Page ID #:9




 1                  i.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
 2                       U.S.C. § 1692c(b) by disclosing Plaintiff’s debt to a third party.
 3
                   ii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
 4
 5                       U.S.C. § 1692d by engaging in conduct, the natural
 6
                         consequence of which is to harass, oppress or abuse any person
 7
 8                       in connection with the collection of the alleged debt;
 9
                  iii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
10
11                       U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or
12                       engaging Plaintiff in telephone conversations repeatedly; and
13
                  iv.    Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
14
15                       U.S.C. § 1692f by using unfair or unconscionable means in
16
                         connection with the collection of an alleged debt;
17
18         43.    Defendant’s acts, as described above, were done intentionally with the
19
     purpose of coercing Plaintiff to pay the alleged debt.
20
21         44.    Defendant was aware of Plaintiff’s financial situation, that she was
22   no longer working and had no money, and that she requested all communications
23
     be in writing only, and yet, Defendant continued to call Plaintiff in an attempt to
24
25   harass her to pay the debt.
26
27
28
                                               -9-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 10 of 12 Page ID #:10




 1             45.      As a result of the foregoing violations of the RFDCPA, Defendant is
 2    liable to Plaintiff for actual damages, statutory damages, and attorneys’ fees and
 3
      costs.
 4
 5                                            COUNT IV
 6                                    (Intrusion Upon Seclusion)
               46.      Plaintiff incorporates by reference all of the above paragraphs of this
 7
 8    Complaint as though fully stated herein.
 9
               47.      Restatement of the Law, Second, Torts, § 652(b) defines intrusion
10
11    upon seclusion as, “One who intentionally intrudes… upon the solitude or
12    seclusion of another, or his private affairs or concerns, is subject to liability to the
13
      other for invasion of privacy, if the intrusion would be highly offensive to a
14
15    reasonable person”.
16
               48.      Defendant violated Plaintiff’s privacy. Defendant’s violations
17
18    include, but are not limited to, the following:
19
                     e. Defendant intentionally intruded, physically or otherwise, upon
20
21                      Plaintiff’s solitude and seclusion by engaging in harassing phone
22                      calls in an attempt to collect on an alleged debt despite the request
23
                        for Defendant to contact Plaintiff in writing only.
24
25                   f. The number and frequency of the telephone calls to Plaintiff by
26
                        Defendant after requesting to be contacted in writing only constitute
27
28                      an intrusion on Plaintiff's privacy and solitude.
                                                    - 10 -
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 11 of 12 Page ID #:11




 1                g. Defendant’s conduct would be highly offensive to a reasonable
 2                   person as Plaintiff received calls that often interrupted Plaintiff’s
 3
                     work and daily schedule.
 4
 5                h. Defendant’s acts, as described above, were done intentionally with
 6
                     the purpose of coercing Plaintiff to pay the alleged debt.
 7
 8          49.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant
 9
      is liable to Plaintiff for actual damages.
10
11                        PRAYER FOR RELIEF
            WHEREFORE, Plaintiff Emy Franco, respectfully requests judgment be
12
13    entered against Defendant Credit One Bank, N.A. for the following:
14
                  A. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
15
16                   U.S.C. § 227(b)(3)(C);
17                B. Declaratory judgment that Defendant violated the RFDCPA;
18
                  C. Statutory damages of $1,000.00 pursuant to the RFDCPA, Cal. Civ.
19
20                   Code §1788.30(b);
21
                  D. Actual damages pursuant to Cal. Civ. Code §1788.30(a);
22
23                E. Costs and reasonable attorneys’ fees pursuant to the RFDCPA, Cal.
24
                     Civ. Code §1788.30(c);
25
26
27
28
                                                   - 11 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00084-DOC-KES Document 1 Filed 01/15/20 Page 12 of 12 Page ID #:12




 1              F. Punitive damages to be determined at trial, for the sake of example
 2                  and punishing Defendant for their malicious conduct, pursuant to
 3
                    Cal. Civ. Code § 3294(a).
 4
 5              G. Awarding Plaintiff any pre-judgment and post-judgment interest as
 6
                    may be allowed under the law; and
 7
 8              H. Any other relief that this Honorable Court deems appropriate.
 9
                                DEMAND FOR JURY TRIAL
10
11           Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a
12    trial by jury of all issues triable by jury.
13
14
15
16           Respectfully submitted this 15th day of January 2020.
17                                              PRICE LAW GROUP, APC
18
                                                By: /s/ Youssef H. Hammoud
19
                                                Youssef H. Hammoud (SBN: 321934)
20                                              L. Tegan Rodkey (SBN: 275830)
21                                              PRICE LAW GROUP, APC
                                                6345 Balboa Blvd., Suite 247
22                                              Encino, CA 91316
23                                              T: (818) 600-5596
                                                F: (818) 600-5496
24
                                                E : youssef@pricelawgroup.com
25                                              E : tegan@pricelawgroup.com
26                                              Attorneys for Plaintiff,
                                                Emy Franco
27
28
                                                     - 12 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
